Citation Nr: 0101072	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The appellant's military service is the subject of this 
appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDING OF FACT

The appellant did not serve on active duty, active duty for 
training, or inactive duty training.


CONCLUSION OF LAW

The appellant is not a veteran, and therefore may not receive 
disability compensation under the laws administered by VA.  
38 U.S.C.A. §§ 101(2), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.1(d), 3.6(a), 3.303; Laruan v. West, 11 Vet. App. 80 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service personnel records included in the claims file show 
that the appellant enlisted in the United States Army Reserve 
in February 1985 and received orders at that time to report 
for initial active duty for training on June 20, 1985.  
However, a DA Form 2496 indicates the appellant did not 
report for duty as ordered.  Medical documentation in the 
claims file reflects that the appellant was an inpatient from 
May 15, 1985 to June 19, 1985 at Catawba State Hospital, 
Catawba, Virginia, where he was treated for schizophrenia.  
His discharge summary states that he had been referred to 
that hospital by the emergency room of Roanoke Memorial 
Hospital, to which he had been taken after having had an 
angry outburst at home in which he destroyed a microwave 
oven.  

Additional medical documentation shows that after his 
discharge from Catawba State Hospital in June 1985, the 
appellant received outpatient medication follow-up at the 
Mental Health Services of Roanoke Valley beginning in July 
1985.  In October 1985, a consulting physician for the agency 
wrote to the Army recruiting station to say that as a result 
of psychological testing done in September 1985, it had been 
concluded that the appellant should not be put through the 
stress of boot camp, and therefore he should not pursue his 
plan to enter the Army Reserves.  The physician indicated 
that the appellant had agreed with this conclusion.  

In August 1986, the coordinator of the Salem, Virginia center 
of the Mental Health Services of Roanoke Valley replied to a 
request that had been made by the Army recruiting station for 
information about the appellant's psychiatric condition.  He 
reported in his letter that the appellant had received 
medication care there from July 1985 to January 1986 and 
returned to the agency in May 1986, at which time he was 
diagnosed with bipolar disorder, manic, without melancholia.  
He said that the appellant had been prescribed medication and 
was receiving medication supervision by a consulting 
psychiatrist for the agency.

A DA Form 4651-R, Request for Reserve Component Assignment or 
Attachment, shows that in September 1986, it was requested 
that the appellant be separated from the Army Reserve for 
medical reasons.  A DA Form 2496 indicates that after a 
review of his medical records, he was found medically 
disqualified for retention in November 1986.  An internal 
service memorandum dated in January 1987 indicates that the 
Army Reserve had not been able until then to contact the 
appellant to request consent to his medical separation and 
that he finally was found at the psychiatric center at 
Catawba State Hospital.  A DD Form 256A documents that the 
discharge from the Army Reserve took place in February 1987.

In connection with his current claim, the appellant has 
maintained that he had active service.  A VA Form 119, Report 
of Contact, dated in September 1998 records this contention 
and documents, as well, that the appellant said that he 
submitted a Form DD 214 establishing such service and VA 
destroyed it.  Specifically, the appellant contends that he 
had a nervous breakdown after experiencing a traumatic 
incident on the firing range while performing active duty for 
training in the Army Reserve.  A written statement dated in 
July 1999 by R.M. who claims to have served with the 
appellant, describes an encounter between the appellant and a 
drill sergeant on a firing range occasioned by the 
appellant's having unintentionally pointed his gun at the 
drill sergeant.  No date or approximate, place, or other 
circumstances are specified.  In a written statement that he 
submitted in August 1999, the appellant says that he does not 
remember much about the traumatic incident on the firing 
range except that it led to his leaving the "command post" 
two or three days later and, after being found wandering in 
traffic, being taken to Catawba State Hospital.  In a written 
statement submitted in November 2000, R.M. essentially 
repeats his description of the incident that took place on 
the firing range, with no greater detail about the date, 
place, or other circumstances of the incident, and observes 
that thereafter, the appellant appeared to be 'in a daze."

II.  Analysis

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by service 
in the Armed Forces, including their Reserve components, 
38 C.F.R. §§ 3.1, 3.303(a), but this service must represent 
"active service."  38 U.S.C.A. §§ 1110, 1131.  Active 
service includes active duty, any period of active duty for 
training in which the individual concerned was disabled or 
died from a disease incurred or aggravated in line of duty, 
and any period of inactive duty training in which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24), 106 (West 1991 & Supp. 2000).  Thus, service 
connection is available for a disability resulting from a 
disease or injury incurred in or aggravated while performing 
active duty for training as well as from injury (but not 
disease) incurred in or aggravated while performing inactive 
duty training. 

However, eligibility for compensation for a service-connected 
disability depends in the first instance on whether the 
disabled person enjoys the status of a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval or air service, and who was discharged under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  Initially, then, it must be shown that the person 
claiming benefits has veteran's status.  Furthermore, the 
claimant the burden of establishing the requisite veteran's 
status when that is at issue and must do so by a 
preponderance of the evidence.  Laruan, 11 Vet. App. at 85.

In this case, service personnel records show, and reports 
received from the NPRC in March 1990 and November 1998 
confirm, that the appellant never served on active duty, 
active duty for training, or inactive duty training.  In 
general, "service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Dewinski, 2 Vet. App. 530, 532 (1992).  When a 
claimant submits evidence establishing that the service 
department's certification was based upon erroneous 
information, further verification may be required.  Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  Here, however, the 
appellant can point to no evidence establishing that these 
findings are in error.  By way of contending that he 
performed active duty for training immediately before he was 
admitted to Catawba State Hospital, has submitted his own 
statements and those of R.M.  However, these statements are 
unspecific and vague, and they do not cast doubt on the 
service department findings contained in the record, which 
include orders to report for initial active duty for training 
on June 20, 1985, the day after his discharge from Catawba 
State Hospital, and the DA Form 2496 stating that he failed 
so to report.

Accordingly, the Board concludes that the appellant, in 
addition to having had no active duty service, never 
performed active duty for training or inactive duty training 
after enlisting in February 1985 in the Army Reserve.  Hence, 
he does not enjoy the status of a veteran and is ineligible 
for disability compensation under the laws administered by 
VA.  Therefore, the claim of entitlement to service 
connection for an acquired psychiatric disorder must be 
denied.



ORDER

As the claimant has not established that he has veteran's 
status, service connection for an acquired psychiatric 
disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

